DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2014/0138379 A1 to Hill (“Hill”).
As to claim 12, Hill teaches a candle cover for a beverage container, the candle cover comprising: a base portion (cap 1) having a top surface (Fig. 5, pg. 2, ¶ 0040) and a bottom surface (portion of cap that attaches to top of drinking cup, pg. 2, ¶ 0039); and a candle-receiving portion (candle holder 3) extending upward from the top surface of the base portion (Fig. 1), the candle-receiving portion comprising at least one opening (pg. 2, ¶ 0039) sized to receive a candle 
As to claim 14, Hill teaches the candle cover of claim 12, wherein the candle-receiving portion defines a cavity that extends from the opening to a bottom surface of the cavity (pg. 2, ¶ 0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2014/0138379 A1 to Hill (“Hill”) in view of U.S. PGPUB 2019/0329951 A1 to Borg et al. (“Borg”).
As to claim 1, Hill teaches a candle cover for a beverage container, the candle cover comprising: a base portion (cap 1) having a top surface (Fig. 5, pg. 2, ¶ 0040) and a bottom surface (portion of cap that attaches to top of drinking 
Borg teaches one or more protrusions (inwardly projecting portion 36) extending inward (Fig. 2) from a circumferential edge (flanges 34) of the base portion (annular structure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the protrusions of Borg with the cover as taught by Hill to secure the cover to the container (Borg, abstract).
As to claim 2, Hill modified by Borg teaches the candle cover of claim 1, wherein the circumferential edge is at a first height of the base portion (Borg, Fig. 1), as taught by Borg, and the candle-receiving portion extends upward from base portion at a second height (Fig. 6), the second height being greater than the first height (Fig. 6). Since the circumferential edge of Borg is at the top surface of the cap and the candle holder of Hill is above the top surface of the cap then the candle holder of Hill has a height greater than the edge of Borg.
As to claim 3, Hill modified by Borg teaches the candle cover of claim 2, wherein the one or more protrusions comprise at least three protrusions that are spaced-apart around the circumferential edge (Fig. 2), as taught by Borg.
As to claim 4, Hill modified by Borg discloses the claimed invention except for wherein the one or more protrusions comprise at a contiguous protraction that 
As to claim 5, Hill modified by Borg teaches the candle cover of claim 2, wherein the base portion comprises one or more windows (voids 20) that are aligned with the one or more protrusions (Fig. 1), as taught by Borg.
As to claim 6, Hill modified by Borg teaches the candle cover of claim 5, wherein the one or more windows are located between the first height and the second height (Fig. 2), as taught by Borg.
As to claim 7, Hill modified by Borg teaches the candle cover of claim 5, wherein the first height is between 1/3 and 2/3 of a total height of the candle cover (Fig. 1), as taught by Borg.
As to claim 8, Hill modified by Borg teaches the candle cover of claim 1, wherein the candle cover is formed from a flexible material (Hill, pg. 2, ¶ 0039).
As to claim 9, Hill modified by Borg teaches the candle cover of claim 8, wherein the candle cover is formed from silicone (Hill, pg. 2, ¶ 0039). Hill teaches a piece of elastic or tight fitting material (pg. 2, ¶ 0039) and it is known that silicone is an elastomer and has elastic properties.
As to claim 10, Hill modified by Borg teaches the candle cover of claim 8, wherein the candle cover is formed from plastic (Hill, pg. 2, ¶ 0039).

As to claim 15, Hill teaches a method of placing a candle on a beverage can, the method comprising: providing a candle cover comprising a base portion (cap 1) having a top surface (Fig. 5, pg. 2, ¶ 0040), a bottom surface (portion of cap that attaches to top of drinking cup, pg. 2, ¶ 0039); and positioning a candle in a candle-receiving portion of the candle cover, wherein the candle-receiving portion extends upward from the top surface of the base portion; but does not teach one or more protrusions extending inward from a circumferential edge of the base portion; securing the candle cover to the beverage can by positioning the bottom surface into contact with a rim of the beverage can and applying pressure to the top surface of the candle cover to cause the one or more protrusions to engage with a surface of the beverage can below the rim.
Borg teaches one or more protrusions (flanges 34) extending inward from a circumferential edge of the base portion (annular structure 12); securing the candle cover to the beverage can by positioning the bottom surface into contact with a rim of the beverage can and applying pressure to the top surface of the candle cover to cause the one or more protrusions to engage with a surface of the beverage can below the rim (Borg, pg. 3, ¶ 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flanges of Borg with the cover as taught by Hill to secure the cover to the container (Borg, abstract).

As to claim 17, Hill modified by Borg discloses the claimed invention except for wherein the one or more protrusions comprise at a contiguous protraction that extends around the circumferential edge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flanges extend around the circumference of the lid to connect the lid to the container, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
As to claim 18, Hill modified by Borg teaches the method of claim 15, wherein the base portion comprises one or more windows (voids 20) that are aligned with the one or more protrusions (Fig. 2) and the method further comprises: removing the candle cover from the beverage can by applying outward pressure to the candle cover below the one or more windows (Borg, pg. 1, ¶ 0013), as taught by Borg.
As to claim 19, Hill modified by Borg teaches the method of claim 18, wherein the candle cover is formed from a flexible material (Borg, pg. 1, ¶ 0013) that deforms at a location below the windows when the outward pressure is applied (Borg, pg. 1, ¶ 0013), as taught by Borg.
As to claim 20, Hill modified by Borg teaches the method of claim 19, wherein the candle cover is formed from silicone (Hill, pg. 2, ¶ 0039). Hill teaches 
As to claim 21, Hill teaches a method of placing a candle on a beverage container, the method comprising: providing a candle cover formed of silicone (pg. 2, ¶ 0039) and comprising a base portion (cap 1) having a top surface (Fig. 5, pg. 2, ¶ 0040) and a bottom surface (portion of cap that attaches to top of drinking cup, pg. 2, ¶ 0039); and positioning a candle in an opening of a candle-receiving portion of the candle cover, wherein the candle-receiving portion extends upward from the top surface of the base portion; but does not teach securing the candle cover to the beverage container by positioning the bottom surface into contact with a rim of the beverage container. Hill teaches a piece of elastic or tight fitting material (pg. 2, ¶ 0039) and it is known that silicone is an elastomer and has elastic properties.
Borg teaches securing the candle cover (annular structure 12) to the beverage container (container CON) by positioning the bottom surface into contact with a rim of the beverage container (Borg, pg. 3, ¶ 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the protrusions of Borg with the cover as taught by Hill to secure the cover to the container (Borg, abstract).
As to claim 22, Hill modified by Borg teaches the method of claim 21, wherein the base portion has an outer circumferential edge that has a diameter of between 3 (Borg, pg. 3, ¶ 0043) and 5 inches, as taught by Borg, and the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill.
As to claim 13, Hill discloses the claimed invention except for wherein the base portion has an outer circumferential edge that has a diameter of between 3 and 5 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the outer circumferential edge that has a diameter of between 3 and 5 inches to cover a variety of container sizes including, but not limited to, cups, beer cans, soda cans, ice cream soda’s, etc., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2021/0228006 A1 to Curry discloses a candle holder integrally formed at the first end of the lid.
U.S. PGPUB 2021/0231303 A1 to Curry discloses a lid for a container with an integral candle holder.
U.S. PGPUB 2021/0179327 A1 to Bernstein et al. discloses a device for securing a candle to a drink cup for celebrations.
U.S. PGPUB 2017/0027349 A1 to Lowder discloses a celebratory glass top and method of use.
U.S. Patent No. 8,459,456 B2 to Donnelly discloses a sanitary candle cover for cakes and cupcakes.
U.S. Patent No. 5,975,889 to Culpepper discloses a candle support apparatus which is adapted for securement to a bottle cap, package, container or other gift.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733